DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-16 in the reply filed on 27 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
In further consideration of the claims per the applicant’s request in the response to the requirement for an election of species, the examiner has found convincing the argument that there would not necessarily be a serious search burden required to find all of the species of the claims. Thus, this application has been examined giving equal consideration to all species present in the claims.
Specification
The disclosure is objected to because of the following informalities: 
On page 2 (line 17) and page 15 (line 15), “a winded structure” should be “a wound structure” for proper past tense usage of “wind”
On page 15, line 7, “Figures 2to 8” should be “Figures 2 to 8”
On page 19, line 22, “battery is bent or twist” should be “battery is bent or twisted” for consistent verb tense
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 2, “a winded structure” should be “a wound structure” for proper past tense usage of “wind”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "multilayer structure of electrodes and a separator layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 introduces a strain-relieving multilayer structure, and Claim 3 further describes that the strain-relieving multilayer structure includes a first and second electrode. However, Claim 6 depends upon Claim 1, which does not recite any multilayer structure or electrodes. As Claim 6 refers to a “multilayer structure” which is not specifically 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 20150200417A1).
Regarding Claim 1, Song discloses a battery (100) comprising: a plurality of energy storage units (sections, 110); a flexible linkage (location of linkages indicated by the dashed lines in Figure 1) arranged to physically and electrically connect each adjacent pair of energy storage units (Figure 1, [0054, 0076]). Song further discloses an encapsulation (pouch, 400) arranged to encapsulate the energy storage units (sections, 110) and the linkages, wherein the energy 
Regarding Claim 2, Song discloses all of the limitations of Claim 1 as set forth above. Song further discloses that the energy storage units (sections, 110) and the linkages comprise a strain-relieving multilayer structure (electrode assembly, 300) (Figure 3, [0056, 0093-0094]).
Regarding Claim 6, Song discloses all of the limitations of Claim 1 as set forth above. Song further discloses that the energy storage units (sections, 110) and the flexible linkages include the same multilayer structure (electrode assembly, 300) of electrodes (310, 320) and a separator layer (330) (Figure 3, [0056]).
Regarding Claim 7, Song discloses all of the limitations of Claim 6 as set forth above. Song further discloses that the energy storage units (sections, 110) comprise either a folded (stacked) structure or a wound structure, of the multilayer structure (electrode assembly, 300) (Figure 3, [0056]).

    PNG
    media_image1.png
    636
    1148
    media_image1.png
    Greyscale

Annotated Figure 5 (Song et al. US 20150200417A1)
Regarding Claim 8, Song discloses all of the limitations of Claim 6 as set forth above. Song further discloses that the battery (100) further comprises a plurality of interconnecting battery segments (consisting of a single energy storage unit, 110, and a single corresponding flexible linkage) each defining the energy storage units (sections, 110) and the flexible linkage (see annotated Figure 5 above).
Regarding Claim 9, Song discloses all of the limitations of Claim 1 as set forth above. Song further discloses that each of the energy storage units (sections, 110) comprises a shape of a cuboid (see Figure 1).
Regarding Claim 13, Song discloses all of the limitations of Claim 1 as set forth above. Song further discloses that the encapsulation (pouch, 400) is flexible (Figure 4, [0074]).
Regarding Claim 14, Song discloses all of the limitations of Claim 1 as set forth above. Song further discloses that the combination (i.e. battery as a whole) of the energy storage units (sections, 110), the flexible linkages, and the encapsulation (pouch, 400) is stretchable (Figures 4 and 5, [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150200417A1), as applied to Claim 2 above, in further view of Asano (US 20170222280A1).In Regards to Claim 3 (Dependent Upon Claim 2):
Song discloses the battery of Claim 2 as set forth above. Song further discloses that the strain-relieving multilayer structure includes a first electrode (310) and a second electrode (320). Song is deficient in disclosing that the first electrode (310) and the second electrode (320) are of different thicknesses.
Asano discloses a battery comprised of a multilayer structure (stacked electrode group, 1) with a first electrode (positive electrode, 2) and a second electrode (negative electrode, 3) (Figure 2, [0035]). Asano further discloses an exemplary embodiment wherein the first electrode (positive electrode, 2) and the second electrode (negative electrode, 3) are of different thicknesses (Figure 2, [0133, 0135]). Asano further teaches that the demand for thin, lightweight batteries has been increasing with diversification of battery applications [0002]. The battery disclosed by Asano is one such thin battery, as the structure and configuration of the electrodes (i.e. having a double-sided positive electrode) lends to having to use less overall electrodes within the multilayer structure (stacked electrode group, 1). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the strain-relieving multilayer structure disclosed by Song with electrodes of different thickness, as taught by Asano, with reasonable expectation of the resultant battery being lightweight and efficient. By doing so, the . 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150200417A1), as applied to Claim 2 above, in further view of Song et al. (US 20200052291A1).
In Regards to Claim 4 (Dependent Upon Claim 2):
Song (2015) discloses the battery of Claim 2 as set forth above. Though Song (2015) discloses a strain-relieving multilayer structure which includes a first electrode (second electrode layer, 320) and a second electrode (first electrode layer, 310) (Figure 3, [0056]), Song (2015) is deficient in disclosing that the first electrode (second electrode layer, 320) is single coated and the second electrode (first electrode layer, 310) is double coated. 
Song (2020) discloses a battery comprising a first electrode (negative electrode) which is single coated [0063] and a second electrode (positive electrode) which is double coated [0031]. Song (2020) further teaches that during initial charge/discharge of a lithium ion batteries, an imbalance of irreversible capacity between the two electrodes can occur, resulting in a decrease in battery efficiency and lifespan [0004-0005]. Song (2020) further teaches that the use of a double coated second electrode (positive electrode) serves to balance the irreversible capacity of the two electrodes, thus improving overall battery performance [0008, 0060].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the second electrode (first electrode layer, 310) of Song (2015) to be double coated, as taught by Song (2020), with reasonable expectation of 
In Regards to Claim 5 (Dependent Upon Claim 4):
Song (2015) as modified by Song (2020) discloses the battery of Claim 4 as set forth above. Song (2015) further discloses that the first electrode (second electrode layer, 320) is an anode and the second electrode (first electrode layer, 310) is a cathode (Figure 3, [0059]). Therefore, Song (2015) meets all of the limitations of Claim 5. 
Claims 1, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20160172642A1) in view of Fujita (US 20200106073A1).
In Regards to Claim 1:
Hughes discloses a battery comprising: a plurality of energy storage units (cell group, 101); a linkage (bus bars, 404) arranged to physically (via welding [0034]) and electrically connect each adjacent pair of energy storage units (Figures 3 and 4, [0020-0021, 0034]). Hughes further discloses an encapsulation (housing, 708) arranged to encapsulate the energy storage units (cell group, 101) and the linkages (Figure 7, [0044]). Hughes is deficient in disclosing that the linkages (bus bars, 404) are flexible.
Fujita discloses a battery (1) comprising a plurality of energy storage units (battery cells, 4) connected to one another by a linkage (bus bar, 2), the linkage (bus bar, 2) having two joints (14, 16), each connected via welding to a terminal on adjacent energy storage units (battery cells, 4) (Figures 1 and 3, [0019, 0033]). The two joints are 
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the concept taught by Fujita to Hughes’s assembly and include a linkage (bus bar) having a flexible displacement absorber for the purpose of absorbing relative movements between connected energy storage units (cell group, 101). By doing so, the limitation of Claim 1 requiring the energy storage units are movable with respect to each other via the flexible linkage within each adjacent pair of energy storage units in the encapsulation, is met.
In Regards to Claim 10 (Dependent Upon Claim 1):
Hughes as modified by Fujita discloses the battery of Claim 1 as set forth above. Hughes further discloses that each of the plurality of energy storage units (cell group, 101) comprises the shape of a triangular prism (Figure 3, [0021]). Therefore, Hughes meets all of the limitations of Claim 10.
In Regards to Claim 15 (Dependent Upon Claim 1):
Hughes as modified by Fujita discloses the battery of Claim 1 as set forth above. Hughes further discloses that the battery comprises a buffer member (spacer, 108) disposed between each adjacent pair of energy storage units (cell group, 101) (Figure 3, [0023]). Therefore, Hughes meets all of the limitations of Claim 15.
In Regards to Claim 16 (Dependent Upon Claim 15):
Hughes as modified by Fujita discloses the battery of Claim 15 as set forth above. Hughes further discloses that the buffer member (spacer, 108) is a spacer made out of rubber (an elastomeric extrusion) (Figure 3, [0023]). Therefore, all of the limitations of Claim 16 are met by Hughes.
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US 20200067144A1) in view of Fujita (US 20200106073A1).
In Regards to Claim 1:
Holland discloses a battery (102) comprising: a plurality of energy storage units (see annotated Figure 2 below); a linkage arranged to physically and electrically connect adjacent pair of energy storage units (see annotated Figure 2 below) (Figure 1, [0026, 0028]). Holland further discloses an encapsulation (housing) arranged to encapsulate the energy storage units (see annotated Figure 2 below) and linkages [0071]. Though Holland discloses that the plurality of energy storage units (see  annotated Figure 2 below) are electrically connected together by attaching together the terminals of adjacent cells via welding [0028], Holland is deficient in disclosing that the linkage is flexible.

As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the concept taught by Fujita to Holland’s assembly and include a linkage (bus bar, 2) having a flexible displacement absorber for the purpose of absorbing relative movements between connected energy storage units (see annotated Figure 2 below). By doing so, the limitation of Claim 1 requiring the energy storage units are movable with respect to each other via the flexible linkage within each adjacent pair of energy storage units in the encapsulation, is met.

    PNG
    media_image2.png
    669
    786
    media_image2.png
    Greyscale

Annotated Figure 2 (Holland et al. US 20200067144A1)
In Regards to Claim 10 (Dependent Upon Claim 1):
Holland as modified by Fujita discloses the battery of Claim 1 as set forth above. Holland further discloses that each of the energy storage units (see annotated Figure 2 above) can be arranged to comprise the shape of a triangular prism. Therefore, Holland meets all of the limitations of Claim 10.
In Regards to Claim 11 (Dependent Upon Claim 10):
Holland as modified by Fujita discloses the battery of Claim 10 as set forth above. Holland further discloses that the plurality of energy storage units (see annotated Figure 2 above) is arranged to combine and form the shape of a hexagonal-based prism [0014]. Therefore, Holland meets all of the limitations of Claim 11.
In Regards to Claim 12 (Dependent Upon Claim 11):
Holland as modified by Fujita discloses the battery of Claim 10 as set forth above. Holland further discloses that the energy storage units (see annotated Figure 2 
Holland reads upon the limitation of Claim 12 requiring the battery comprises six energy storage units in the shape of the triangular prism. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            
/MIRIAM STAGG/           Supervisory Patent Examiner, Art Unit 1724